Citation Nr: 0208542	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had Army active service from December 1952 to 
September 1954, and was thereafter transferred to Army 
Reserve status until July 1961 (inactive Reserve status 
according to his January 1979 RO hearing testimony, at T.8).  

Historically, by an October 1980 decision, the Board of 
Veterans' Appeals (Board) denied service connection for 
hypertension.  That October 1980 Board decision represents 
the last final decision with regards to the service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

This matter came before the Board on appeal from a subsequent 
April 1993 rating decision by the Washington, D.C., Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the hypertension service 
connection claim.  In May 2002, a hearing was held before the 
undersigned Board member in Washington, D.C.  

Parenthetically, it appears unclear whether appellant may 
want additional issue(s) adjudicated such as service 
connection for residuals of nicotine dependency.  Inasmuch as 
the Board does not currently have jurisdiction over any issue 
other than the hypertension service connection claim and no 
inextricably intertwined issues have been raised, the Board 
construes the appellate issue as limited to that delineated 
on the title page of this decision, and will proceed 
accordingly.  In the event appellant may want additional 
issue(s) adjudicated, he should specifically so inform the RO 
in order for it to take appropriate action.  Kellar v. Brown, 
6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  By an October 1980 decision, the Board denied service 
connection for hypertension.  

2.  Additional evidence submitted subsequent to that October 
1980 Board decision, which denied service connection for 
hypertension, when viewed in the context of all the evidence, 
is cumulative or duplicative; does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of said claim.


CONCLUSION OF LAW

Evidence received subsequent to the Board's October 1980 
decision, which denied service connection for hypertension, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertension, "new" 
evidence means more than evidence which was not previously 
physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board's October 
1980 decision, which denied service connection for 
hypertension, is final and may not be reopened, in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith (William 
A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final Board decision.  

With regard to a preliminary matter, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of the claim to 
reopen service connection for hypertension.  Additionally, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim to reopen the 
previously denied hypertension service connection issue was 
obviously not final on November 9, 2000, since his appeal 
from an April 1993 adverse rating decision is only now being 
finally adjudicated by the Board's decision herein, it 
appears that Section 3 of the Veterans Claims Assistance Act 
of 2000, dealing with notice and duty to assist requirements, 
may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  

The Board finds that appellant, an attorney, is knowledgeable 
regarding the necessity of competent evidence showing that 
said claimed hypertension is related to service.  See, in 
particular, the June 1994 Statement of the Case and 
subsequent Supplemental Statements of the Case, which set out 
the applicable provisions of 38 C.F.R. § 3.156(a) pertaining 
to the need for "new and material" evidence to reopen said 
claim at issue, and laws and regulations concerning general 
service connection principles.  Additionally, the aforestated 
October 1980 adverse Board decision discussed in detail the 
competent evidence then of record, the applicable legal 
theories, laws, and regulations governing service connection, 
and the reasons for denial of said claim.  Also, an August 
2001 letter was sent informing appellant of the Veterans 
Claims Assistance Act of 2000 and its applicability.  

The evidentiary record includes service medical records and 
post-service clinical records relied upon by the agency of 
original jurisdiction in denying the service connection 
claim.  The relevant evidence includes relevant rating 
decisions, the October 1980 adverse Board decision, and other 
pertinent evidence.  Additionally, appellant has had an 
opportunity to submit voluminous medical records, medical 
articles, and other documents; and has testified at a January 
1979 RO hearing and at a recent Board hearing on said 
appellate issue.  It does not appear that appellant has 
informed the VA of the existence of any specific competent 
evidence that might prove to be new and material concerning 
said appellate issue.  See the Veterans Claims Assistance Act 
of 2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it appears that such duty to assist 
provisions requiring examinations or medical opinions are 
dependent on whether "new and material" evidence has been 
submitted to reopen the claim.  See, in particular, 
38 U.S.C.A. § 5103A(f) and 38 U.S.C.A. § 5108 (West 1991).  
Although appellant has argued that an independent medical 
opinion is warranted, the appellate issue in this case 
involves determining whether existing evidence has been 
presented that constitutes new and material evidence 
sufficient to reopen a previously denied claim.  In other 
words, the Board is not required to "manufacture" new and 
material medical evidence.  Additonally, the Board's 
authority to request an independent medical opinion is purely 
discretionary.  See 38 U.S.C.A. § 7109 (West 1991 & Supp. 
2001) and 38 C.F.R. § 20.901 (2001); Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994); Winsett v. West, 11 Vet. App. 420, 425-
26 (1998).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

The evidence previously considered in the October 1980 Board 
decision, which denied service connection for hypertension, 
included appellant's service medical records.  Neither an 
April 1951 pre-induction examination, the service medical 
records, nor a September 1954 service separation examination 
included any complaints, findings, or diagnoses pertaining to 
hypertensive disease.  In fact, his blood pressure was 
recorded as 112/80 and 122/70 on said respective pre-
induction and separation examinations and chest x-rays and 
clinical evaluation of the cardiovascular system were 
described as normal.  Said service separation examination 
report recorded a single blood pressure reading (while 
sitting) and did not indicate that his blood pressure had 
been rechecked.  Parenthetically, medical articles on 
hypertension submitted by appellant subsequent to the October 
1980 Board decision classify hypertensive blood pressure 
readings as 140/90 or higher.  

In an initial application for VA disability benefits filed in 
October 1960, appellant made no mention of any hypertensive 
disease, nor did a November 1960 lay statement and an October 
1960 private clinical record.  In a July 1978 application for 
VA disability benefits, appellant alleged having had 
hypertension in 1952-1953 and post-service civilian treatment 
for that condition since 1957.  Private clinical records 
obtained from the sources specified in that application form 
were obtained.  Private hospital clinical records (J.H.H.) 
dated in March 1971, and received in November 1978, revealed 
that appellant was moderately obese and was a heavy cigarette 
smoker.  No known history of heart disease, hypertension, or 
heart murmur was noted.  His blood pressure was 125/90 and an 
electrocardiographic study was interpreted as normal.  
Essential hypertension was not diagnosed.  

Private clinical records from W.C. (a medical clinic) 
revealed that essential hypertension was diagnosed in May 
1973 (nearly two decades after service) with a history noted 
of normal blood pressure two years ago.  In an August 1978 
written statement, a private physician W.L.H. at that clinic 
stated that he had treated appellant for essential 
hypertension since May 1973.  In an October 1978 statement, 
that same physician informed appellant that he was enclosing 
a copy of a report made to the VA in August 1978 in response 
to appellant's request; and stated that "[y]our account of 
your physicial examination at the time of your separation 
from the Service in 1955 suggests that you had early 
manifestation of essential hypertension at that time."  

In a September 1978 written statement, a private physician 
J.G.T. stated that he had treated appellant since June 1959 
for hypertension; and that appellant had alleged that his 
hypertension was detected on a September 1954 military 
examination but no treatment was rendered or recommended.  

During a January 1979 RO hearing, appellant testified, in 
part, that he had a family history of hypertensive disease; 
that during a service separation examination, after an 
elevated blood pressure reading was obtained, he was required 
to lay down before his blood pressure was rechecked, after 
which the examination was completed; that after service, he 
attended law school and did not seek treatment until 1958 
after law school, when a private physician J.G.T. examined 
him and elevated blood pressure was detected; and that 
subsequently, on examination for a life insurance policy, his 
blood pressure was extremely elevated.  

Appellant submitted a written brief, citing extensive medical 
and legal authorities regarding the development and effects 
of hypertension.

Based on the evidence then of record, the Board in its 
October 1980 decision, denied service connection for 
hypertension, on the grounds that hypertension was not shown 
in active service or within the one-year presumptive period 
post service, and was initially clinically shown in the 
1970's, approximately a decade and a half after service.  

The evidence received subsequent to said October 1980 Board 
decision is not new and material.  Certain service medical 
records received subsequent to said October 1980 Board 
decision are duplicative of those previously considered by 
the Board.  Voluminous medical articles concerning 
hypertensive disease, its prevalence and treatment in white 
and black populations, and associated risk factors are 
essentially duplicative of argument/medical citations 
previously considered by the Board (See appellant's brief 
submitted at the January 1979 RO hearing).  Additionally, 
such medical articles are irrelevant, since they do not in 
fact relate appellant's hypertensive disease to onset in 
service or proximate thereto, nor do they indicate any 
general medical principle that would establish such an 
etiological relationship.  

Appellant's written arguments/briefs/testimonial evidence 
subsequent to said October 1980 Board decision are 
essentially duplicative of his arguments/brief/testimonial 
evidence previously considered by the Board.  Appellant's 
statements, including his testimony at a May 2002 Board 
hearing, essentially reiterate his previously considered 
allegations with respect to the claimed disability (including 
testimony presented at a January 1979 RO hearing); and 
therefore do not constitute "new and material" evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Although 
appellant has submitted additional evidence consisting of 
private clinical records dated since the 1980's, none of 
these are material, since they are dated many years after 
service and do not in fact relate his hypertensive disease to 
onset in service or proximate thereto.  

The critical point is that the competent evidence submitted 
subsequent to said October 1980 Board decision is either 
duplicative of evidence previously considered by the Board or 
is irrelevant, since such evidence is dated many years after 
service and does not in any way relate appellant's current 
hypertension to service.  The Board has considered 
appellant's contentions and testimony.  However, lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

Thus, additional evidence submitted subsequent to the October 
1980 Board decision, which denied the hypertension service 
connection claim, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Since new and material evidence has not been submitted, the 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1105.  The benefit-of-the-doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


ORDER

Since new and material evidence has not been submitted to 
reopen the hypertension service connection claim, the claim 
is denied.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

